PD-0099-15
                        PD-0099-15                      COURT OF CRIMINAL APPEALS
                                                                         AUSTIN, TEXAS
                                                     Transmitted 1/26/2015 11:15:36 AM
                       No.                              Accepted 1/29/2015 1:38:16 PM
                                                                          ABEL ACOSTA
IN THE COURT OF CRIMINAL APPEALS OF               TEXAS, AT AUSTIN CLERK
                      Alejandro John Garcia
                                 Appellant
January 29, 2015                    v.

                        The State of Texas
                                Appellee
       On Appeal from 368th District Court of Williamson County in
       Case No. 11-216-K368, the Hon. Burt Carnes, Judge Presiding,
       and the Opinion of the Third Court of Appeals in Case No.
              03-12-00781-CR, Delivered December 11, 2014

  Motion for Extension of Time to Retain Counsel or
    File Pro Se Petition of Discretionary Review


TO THE COURT OF CRIMINAL APPEALS:
       COME NOW, David A. Schulman, the undersigned attorney
of record for Appellant, Alejandro John Garcia, and respectfully
files this “Motion for Extension of Time to Retain Counsel or File
Pro Se Petition of Discretionary Review,” asking that the Court
grant a sixty (60) day extension of time in which the Appellant may
either retain the undersigned or other counsel or may file a pro se
petition for discretionary review, and would show the Court as
follows:
                        Procedural History
       Appellant, Alejandro John Garcia, was charged by indictment

with the offenses of aggravated sexual assault of a child, a first
(1st) degree felony (Count I) and Indecency with a Child by Contact

(Count II), a second (2nd) degree felony, in Cause No. 11-216-K368

in the 368th District Court of Williamson County, Texas. He was

acquitted on Count I and convicted on Count II, and was

sentenced to confinement for ten (10) years. Notice of Appeal was

timely given on November 20, 2012. The Court of Appeals opinion

from which review is sought was delivered by the Third Court of

Appeals for Texas at Austin, in Case No. 03-12-00781-CR, which

was delivered on December 11, 2014. Motion for rehearing was

overruled on January 9, 2015. Petition for discretionary review is

timely if filed with the Clerk of the Court or properly addressed

and post-marked on or before February 9, 2015.

          Reason Extension Should Be Granted
    The undersigned counsel will not be representing Appellant

after the filing of this motion. He has mailed, as required by

opinions of this Court, a copy of the opinion of the Court below to

Appellant. The undersigned believes that Appellant may wish to

hire a different attorney to file a petition for discretionary review

(PDR), or file a pro se PDR. In either case, either Appellant or

replacement counsel will have to obtain and review the record in

order to prepare and file a PDR. The undersigned believes that
there is insufficient time between now and February 9, 2015, to

accomplish    those   goals.     Consequently,   the     undersigned

respectfully requests that the Court grant Appellant the additional

time requested in this motion.

                               Prayer
    WHEREFORE, PREMISES CONSIDERED, Movant respectfully

prays that this Honorable Court will grant Appellant an additional

sixty (60) day extension of time, until April 10, 2015, or such time

as set by the Court, in which to retain an attorney to file a PDR or

file a pro se PDR. The undersigned will notify Appellant of the

Court's decision.

                               Respectfully submitted,



                               ____________________________________
                               David A. Schulman
                               Attorney at Law
                               Post Office Box 783
                               Austin, Texas 78767-0783
                               Tel. 512-474-4747
                               Fax: 512-532-6282
                               zdrdavida@davidschulman.com

                               State Bar Card No. 17833400

                               Attorney of Record for Appellant
         Certificate of Compliance and Delivery
    This is to certify that: (1) this document, created using

WordPerfect™ X7 software, contains 519 words, excluding those

items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies

with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on

January 26, 2015, a true and correct copy of the above and

foregoing “Motion for Extension of Time to Retain Counsel or File

Pro Se Petition of Discretionary Review” was transmitted via the

eService function on the State’s eFiling portal, to John Prezas

(jprezas@wilco.org), counsel for the State of Texas.



                            ______________________________________
                            David A. Schulman